
	
		I
		111th CONGRESS
		1st Session
		H. R. 1985
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Kirk (for
			 himself, Mr. Sherman,
			 Mr. Wexler,
			 Mr. Klein of Florida,
			 Mr. Blunt,
			 Mr. McMahon,
			 Mr. LoBiondo,
			 Mr. Chaffetz,
			 Mr. Linder,
			 Ms. Kosmas,
			 Mr. Schock,
			 Mr. Burton of Indiana,
			 Ms. Foxx, Mr. Sensenbrenner, Mr. Marchant, Mr.
			 Lamborn, Mrs. Miller of
			 Michigan, Ms. Berkley,
			 Mr. Bilirakis,
			 Mrs. Myrick,
			 Mr. McHenry,
			 Mr. Rehberg,
			 Mr. Garrett of New Jersey,
			 Mr. Platts, and
			 Mr. Shimkus) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committees on
			 Financial Services,
			 Oversight and Government
			 Reform, and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Iran Sanctions Act of 1996 to enhance United
		  States diplomatic efforts with respect to Iran by expanding economic sanctions
		  against Iran to include refined petroleum, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Iran Diplomatic Enhancement Act of
			 2009.
		2.FindingsThe Congress finds the following:
			(1)The Islamic Republic of Iran is a party to
			 the Treaty on the Non-Proliferation of Nuclear Weapons (NPT).
			(2)Iran is a member
			 of the International Atomic Energy Agency (IAEA).
			(3)On July 31, 2006,
			 the United Nations Security Council (UNSC) adopted Resolution 1696, setting a
			 deadline of August 31, 2006, for Iran’s full, unconditional, and immediate
			 compliance with its obligations under the NPT.
			(4)Iran is in
			 violation of UNSC Resolution 1696.
			(5)On December 23, 2006, the UNSC adopted
			 Resolution 1737, issuing a legally binding order that Iran immediately suspend
			 all enrichment-related and reprocessing activities and work on all heavy
			 water-related projects, and imposing economic sanctions on Iran until such time
			 as it has fully complied with its obligations.
			(6)Iran is in
			 violation of UNSC Resolution 1737.
			(7)On March 24, 2007,
			 the UNSC adopted Resolution 1747, imposing further economic sanctions on Iran
			 for its noncompliance with previous UNSC resolutions.
			(8)Iran is in
			 violation of UNSC Resolution 1747.
			(9)On March 3, 2008,
			 the UNSC adopted Resolution 1803, imposing further economic sanctions on Iran
			 for its noncompliance with previous UNSC resolutions.
			(10)Iran is in
			 violation of UNSC Resolution 1803.
			(11)On September 27,
			 2008, the UNSC adopted Resolution 1835, demanding that Iran immediately comply
			 with previous UNSC resolutions.
			(12)Iran is in
			 violation of UNSC 1835.
			(13)According to the
			 IAEA, Iran has installed 2 or 3 types of next-generation centrifuges at Natanz
			 FEP, including the IR–2 and the IR–3.
			(14)On October 26,
			 2008, IAEA inspectors were unable to carry out a scheduled design information
			 verification visit to the Arak Heavy Water Reactor.
			(15)According to the
			 IAEA, as of January 31, 2009, Iran had produced a total of some 1,010 kilograms
			 of low enriched uranium hexafluoride, which is 30 percent higher than IAEA
			 estimates and sufficient for a nuclear weapons breakout capability.
			(16)According to the
			 IAEA’s February 19, 2009, report, Iran had installed more than 5,400
			 centrifuges.
			(17)According to the
			 IAEA’s February 19, 2009, report, Iran is producing fuel rods containing
			 uranium pellets for its IR–40 heavy water reactor.
			(18)According to the
			 IAEA, the IAEA sought and was denied permission by Iran to visit the reactor
			 itself in February 2009, which, according to the IAEA, could adversely
			 impact the IAEA’s ability to carry out effective safeguards at that
			 facility.
			(19)As evidenced by
			 the February 3, 2009, launch of the Omid satellite into space using the Safir
			 2-stage space launch vehicle, Iran continues to expand its development of
			 ballistic missiles.
			(20)According to the IAEA, as of its February
			 19, 2009, report, Iran has not answered IAEA questions about possible
			 military dimensions of Iran’s nuclear programme.
			(21)Up to 40 percent
			 of Iranian gasoline comes from imports.
			(22)Over the course of the past year, Iran
			 purchased nearly all of this gasoline from just six companies, five of them
			 European (the Swiss firm Vitol; the Swiss/Dutch firm Trafigura; the French firm
			 Total; the Swiss firm Glencore; British Petroleum) and one Indian company,
			 Reliance Industries.
			(23)In February 2009,
			 Vitol and Trafigura supplied some 80 percent of Iran’s gasoline imports, while
			 Reliance Industries and British Petroleum reportedly did not supply gasoline to
			 Iran that month.
			(24)In light of the extensive relationship
			 between the United States and Switzerland, it is a matter of particular concern
			 that Swiss firms supply more than 80 percent of Iran’s gasoline imports.
			(25)The majority of
			 tankers carrying gasoline to Iran are insured by Lloyds of London.
			(26)An interruption or significant limiting of
			 the supply of gasoline to Iran would considerably impact the Iranian
			 economy.
			(27)An international
			 restriction of gasoline exports to Iran would significantly bolster current
			 diplomatic initiatives.
			(28)On June 4, 2008, then-Senator Barack Obama
			 said, we should work with Europe, Japan, and the Gulf states to find
			 every avenue outside the U.N. to isolate the Iranian regime—from cutting off
			 loan guarantees and expanding financial sanctions, to banning the export of
			 refined petroleum to Iran.
			(29)On October 7, 2008, then-Senator Barack
			 Obama said, Iran right now imports gasoline … if we can prevent them
			 from importing the gasoline that they need … that starts changing their
			 cost-benefit analysis. That starts putting the squeeze on them..
			3.Amendments to the
			 Iran Sanctions Act of 1996
			(a)Expansion of
			 Sanctions to Refined PetroleumSection 5(a) of the Iran Sanctions
			 Act of 1996 (50 U.S.C. 1701 note) is amended to read as follows:
				
					(a)Sanctions with
				respect to the development of petroleum resources of Iran and export of refined
				petroleum resources to IranExcept as provided in subsection (f),
				the President shall impose 2 or more of the sanctions described in paragraphs
				(1) through (6) of section 6 if the President determines that a person has,
				with actual knowledge—
						(1)(A)on or after the date of
				the enactment of this Act, made an investment of $40,000,000 or more (or any
				combination of investments of at least $10,000,000 each, which in the aggregate
				equals or exceeds $40,000,000 in any 12-month period), that directly and
				significantly contributed to the enhancement of Iran’s ability to develop
				petroleum resources of Iran; or
							(B)on or after the date of the enactment
				of the Iran Diplomatic Enhancement Act of
				2009, made an investment of $20,000,000 or more (or any
				combination of investments of at least $5,000,000 each, which in the aggregate
				equals or exceeds $20,000,000 in any 12-month period), that directly and
				significantly contributed to the enhancement of Iran’s ability to develop
				petroleum resources of Iran; or
							(2)on or after the date of the enactment of
				the Iran Diplomatic Enhancement Act of
				2009—
							(A)provided Iran with
				refined petroleum resources;
							(B)engaged in an activity, including
				production, brokerage, insurance, and tanker delivery services, that could
				contribute to Iran’s ability to import refined petroleum resources; or
							(C)provided Iran with goods, services, or
				technology for refining petroleum.
							.
			(b)International
			 policySection 4 of the Iran Sanctions Act of 1996 (50 U.S.C.
			 1701 note) is amended by adding at the end the following:
				
					(g)United States
				policy toward IranIt shall
				be the policy of the United States to encourage foreign governments—
						(1)to direct
				state-owned entities to cease all investment in Iran's energy sector and all
				exports of refined petroleum resources to Iran; and
						(2)to persuade, and,
				where possible, require private entities based in their territories to cease
				all investment in Iran's energy sector and all exports of refined petroleum
				resources to
				Iran.
						.
			(c)Presidential
			 WaiverSection 9(c)(2)(C) of such Act is amended by striking
			 section 5(a) or section 5(b) to Iran’s ability to, respectively, develop
			 its petroleum resources or its weapons of mass destruction or other military
			 capabilities and inserting section 5(a)(1), section 5(a)(2), or
			 section 5(b) to Iran’s ability to, respectively, develop its petroleum
			 resources, import refined petroleum resources or refine petroleum, or develop
			 its weapons of mass destruction or other military capabilities.
			(d)Reports on
			 United States Efforts To Curtail the Export of Refined Petroleum to
			 IranSection 10 of such Act is amended by adding at the end the
			 following new subsection:
				
					(d)Reports on
				Refined Petroleum Exports to Iran
						(1)Semiannual
				reportsNot later than 6 months after the date of the enactment
				of the Iran Diplomatic Enhancement Act of
				2009, and every 6 months thereafter, the President shall transmit
				to the appropriate congressional committees a report describing, with respect
				to the preceding 6-month period—
							(A)any person that
				has provided Iran with refined petroleum resources, and the petroleum resources
				so provided;
							(B)any activity,
				including production, brokerage, insurance, and tanker delivery services,
				engaged in that could contribute to Iran’s ability to import refined petroleum
				resources;
							(C)any person that has provided Iran with
				goods, services, or technology for refining petroleum, and the goods, services,
				or technology so provided; and
							(D)steps taken by the
				President to carry out the policy set forth in section 4(g).
							(2)Additional
				informationWith respect to
				each matter reported under subparagraph (A), (B), or (C) of paragraph (1), the
				President shall describe the steps that the United States has taken to respond
				to the provision of refined petroleum resources described in paragraph (1)(A),
				the activity described in paragraph (1)(B), or the provision of goods,
				services, or technology described in paragraph (1)(C), as the case may
				be.
						.
			
